Title: From George Washington to Robert Dinwiddie, 24 May 1757
From: Washington, George
To: Dinwiddie, Robert



To Governor DinwiddieHonble Sir,
Fort Loudoun, May 24th 1757.

The Bearer of this is Sergeant Feint, a young fellow who went out with the first party of Cuttawba Indians, commanded by

Captain Johny and taken near the french fort at the time we supposed and reported him to be killed, from the information which the Indians brought in.
He made his escape from a small Delaware Town on a branch of Muskingum called white womans creek, in company with a Cuttawba who was taken when he was. As he is a sensible young fellow, I beg leave to refer your Honor to him for particulars, with regard to his observations on the country; strength of the Enemy; and the manner of his escape.
He is now going with my consent to visit his friends. I have inform’d the disbanded Captains at this place that they were not discontinued from any misconduct that hath been attributed to them: and that you were pleased to offer them Commissions as Lieutenants, But I have met none who are inclinable to accept of such. I have also dispatched an Express to the Branch, informing the Officers there of your Orders: But have received as yet no answer from them.
I shall endeavour so soon as the regulation of companies is made, to dispatch those destin’d to the Southern frontiers immediately to their respective posts: and apprehend I shall meet with much difficulty in getting them off before they are paid: as the march of the Detachment for So. Carolina was attended with innumberable inconveniences and grievous complaints from their Creditors.
It seemed to be the intention of the House of Burgesses (when I left Town) to raise a greater number of Regulars, and not to employ Militia. If this plan shou’d be carried into execution, it may employ all the Captains now in the Service, and more Subalterns will be wanted: in which case I must beg leave to recommend the Volunteers in the Regiment that have served 15 and 18 months, in hope of preferment. They amount to eight, in the whole.
I must also beg leave to mention Mr Kirkpatrick again to your Honor. As the hurry of Business and other solicitations may have caused you to have forgotten him. I presume to recommend him to your Honor in this warm manner from two motives—First, he has merit to deserve any favour that you may please to confer on him; and secondly, I think myself bound in honor, as well as from inclination to serve him, as I prevailed on him to accompany me, under expectation of an

appointment as Commissary of Musters, added to some other commission, might be worth his acceptance.
I doubt not but your Honor before this is informed, that a party of Cherokees under Warhatchie is come in with 4 scalps and 2 Prisoners. They are much dissatisfied that the presents are not here—Look upon Captain Mercers going off as a trick to evade the performance of the promise that has been made to them—will not believe that Mr Atkin is coming: and in short, they are the most insolent, most avaricious, and most dissatisfied wretches I have ever had to deal with. If any thing shou’d detain Mr Atkin’s arrival, it will not be in my power to convince them that it is not a mere hum! All the rhetoric I can muster is not likely to detain them more than two or three days to wait this event.
I imagine your Honor must have been much surprized to find so few of the Officers whom you had ordered for Carolina with the Detachment. And it was matter of astonishment to me when I found upon my arrival at this place, that Colo. Stephen had taken the liberty to dispense with your Orders on this point—However, this is not the only instance in which he has used such liberties.
The Regimental Stores are, by his Orders, distributed among the Indians although I left express Instructions to the Contrary with Capt. Mercer and the Quarter Master when I went from this place. Had I met with him here I shou’d most assuredly have made him answer for his conduct; which has also been pretty extraordinary in drafting the men for his Detachment. I am &c.

G:W.

